DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication file don June 03, 2020.  In virtue of this communication, claims 1-19 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are a diming circuit 10 for performing dimming functions thereof and a dimming switch MR for regulating the output current flowing through the LED load.
As claim 1, claimed limitations include a dimming pin and dimming functions thereof that renders the claim indefinite since missing the essential elements above that to perform the “when” statement functions to adjust the brightness levels of the light source thereof.
Claims 2-9 are also rejected under 112 second paragraph as being dependent upon rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2012/0286686).
With respect to claim 17, Watanabe discloses in figures 5, 7 and 9 a control method of a dimming circuit (21-22 and 24, e.g., formed as a dimming circuit thereof) adopted to control a dimming switch (Q1, e.g., switch) coupled in series with a light emitting device (3, e.g., LED), comprising: receiving a dimming signal (DIMMING SIGNAL); dividing the dimming signal into a first frequency dimming signal (f1) and a second frequency dimming signal (f2); regulating a duty cycle of the current flowing through the light emitting device based on the first frequency dimming signal (paragraph 0068, e.g., “the oscillation cycle, as shown in figure 5 is lengthened, the dimming ration current decreases from I1 to I2 …”); and regulating an amplitude of the current flowing through the light emitting device based on the second frequency dimming signal (paragraph 0073, e.g., “the frequency of the first switching control increases from f1 to f2 … the dimming ratio, current, is high can be reduced to improving efficiency”).

    PNG
    media_image1.png
    664
    800
    media_image1.png
    Greyscale

With respect to claim 18, Watanabe discloses that wherein the first frequency dimming signal has a higher frequency than the second frequency dimming signal (paragraph 0008, e.g., “a second frequency which is lower than the first frequency of the first switching control”).
With respect to claim 19, Watanabe discloses that wherein the first frequency dimming signal has a lower frequency than the second frequency dimming signal (figure 8b shows the first frequency f1 is lower than the second frequency f2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mitterbacher et al. (US 2015/0084544) in view of Ichikawa et al. (US 2018/0178710).

    PNG
    media_image2.png
    365
    789
    media_image2.png
    Greyscale

With respect to claim 1, Mitterbacher discloses in figure 6 a dimming circuit for dimming a current (Iload) flowing through a light emitting device (LED), comprising: a multi-function pin (PinDim), configured to receive a dimming signal (PWM, e.g., PWM signal or diming signal); wherein when the dimming signal is a pulse signal (having a low frequency pulsed as descried in paragraph 0078 and figure 8) and a frequency of the dimming signal is in a first frequency range (paragraph 0078, e.g., “the low frequency signal is a low frequency pulsed, in particular PWM signal, in particular in the range of approximately 100 Hz to 1000 Hz”), a duty cycle of the current flowing through the light emitting device is regulated based on the dimming signal (figure 8 and abstract, e.g., having the duty cycle of low or high frequency signal thereof); and when the dimming signal is the pulse signal and the frequency of the dimming signal is in a second frequency range (see paragraph 0078, e.g., “the high frequency signal is a high frequency pulsed, in particular PWM signal, for example in the region of approximately 50 kHz or above”), the amplitude of the current flowing through the light emitting device is regulated based on the dimming signal (paragraph 0091, e.g., the current flowing through the LED can be adjusted that is based on the PWM or dimming signal to adjust the intensity or brightness of the light source LED).
Mitterbacher does not explicitly disclose that when the dimming signal is an analog voltage signal, an amplitude of the current flowing through the light emitting device is regulated based on the dimming signal.
Ichikawa discloses in figure 24 a dimming circuit comprising a light emitting device (10) and a dimming signal (VADIM), wherein the dimming signal is an analog voltage signal (VADIM, e.g., an analog dimming voltage signal), an amplitude of the current flowing through the light emitting device is regulated based on the dimming signal (paragraph 0183, e.g., “Ilamp is adjusted based on the analog dimming voltage VADIM”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuit of Mitterbacher with an analog dimming signal thereof as taught by Ichikawa for the purpose of adjusting a desired brightness level thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.

    PNG
    media_image3.png
    564
    755
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 10-16 are allowed.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112 second paragraph rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A-control method of a dimming circuit adopted to control a dimming switch coupled in series with a light emitting device, comprising … “detecting a frequency of the dimming signal when the dimming signal is a pulse signal; regulating a duty cycle of the current flowing through the light emitting device based on the dimming signal when the frequency of the dimming signal is in a first frequency range; and regulating the amplitude of the current flowing through the light emitting device based on the dimming signal when the frequency of the dimming signal is in a second frequency range”, in combination with the remaining claimed limitations as claimed in independent claim 10 (claims 11-16 would be allowable as being dependent on claim 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Yao – US 9,717,123
Prior art Yang et al. – US 2019/0159310
Prior art Sasaki et al. – US 2012/0274777
Tang et al. – US 2011/0109238
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 4, 2022